Fourth Court of Appeals
                                       San Antonio, Texas
                                             January 24, 2018

                                          No. 04-17-00379-CV

                         IN RE TEXAS REAL ESTATE COMMISSION

                                    Original Mandamus Proceeding 1

                                                 ORDER

        On June 12, 2017, relator Texas Real Estate Commission filed a petition for writ of
mandamus. The real party in interest Evan Jacobson filed a response. After reviewing the petition
and response, we have determined that relator is entitled to the relief requested. Accordingly, the
petition for writ of mandamus is CONDITIONALLY GRANTED. See TEX. R. APP. P. 52.8(c).

        Within fifteen days from the date of this order, the Honorable Stephani A. Walsh is
ORDERED to: (1) vacate the Order Granting Bill of Review and Injunctive Relief; and (2)
reinstate the July 31, 2013 default judgment. The writ will issue only if we are notified that Judge
Walsh has not complied with this order.

        It is so ORDERED on January 24, 2018.


                                                                   _____________________________
                                                                   Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of January, 2018.

                                                                   _____________________________
                                                                   Keith E. Hottle, Clerk of Court




1
 This proceeding arises out of Cause No. 2016-CI-03723, styled Evan Jacobson v. Ben Luong, pending in the 45th
Judicial District Court, Bexar County, Texas, the Honorable Stephani A. Walsh presiding.